Citation Nr: 1514256	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-15 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with anxiety and depression.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to August 1972.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2011 rating decision, by the Louisville, Kentucky, Regional Office (RO), which denied the Veteran's claim for a rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with anxiety and depression.  He perfected a timely appeal to that decision.  

On November 5, 2013, the Veteran appeared at the Louisville RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of the hearing has been associated with the Veteran's Virtual VA file.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's Virtual VA and VBMS efolders to ensure a complete review of the evidence in this case.  

A review of the Virtual VA system reflects that, an August 2014 rating decision denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU).  A review of the VBMS electronic file reflects that the Veteran filed a notice of disagreement (NOD) in December 2014.  A statement of the case (SOC) was issued on February 24, 2015.  However, the Veteran has yet to perfect an appeal and the time period for doing so has not yet expired.  As such, that claim is not before the Board for appellate review at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board notes that the Veteran has both a hard copy and electronic ("Virtual VA") claims file.  A review of the file shows that the Veteran was most recently issued a statement of the case (SOC), regarding his claim for an increased rating for his PTSD, in April 2013.  Subsequent to that issuance, a computerized VA examination report dated in June 2014 was associated with the Veteran's Virtual VA claims file.  This evidence, which consists of a psychiatric examination, is pertinent to the appeal issue of entitlement to an increased rating for PTSD with anxiety and depression, but this evidence has not yet been reviewed by the RO or AMC in the context of the instant appeal, with issuance of a supplemental statement of the case.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be remanded back to the RO.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

The AOJ should provide the Veteran an appropriate SSOC regarding the issue of entitlement to an increased rating for PTSD.  This SSOC must contain a summary of the relevant evidence, a citation of the applicable laws and regulations, the reasons and bases for the decision, and a discussion of the application of the laws and regulations to the evidence.  See 38 C.F.R. §§ 19.29, 19.31.  Give the Veteran and his attorney appropriate time to respond to the SSOC before returning the case to the Board.  

No action is required of the Veteran or his attorney until further notice is received.  By this action, the Board intimates no opinion, legal or factual, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




